DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 07/08/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0082258 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 states “a stretchable battery provided to be surrounded by the thin-film formation part”.  The phrase “provided to be surrounded” is unclear.  The examiner suggests amending the claim to read “a stretchable battery surrounded by the thin-film formation part” if that is the intended meaning.
Claim 3 states “a communication unit configured to be stacked on the stent body and receive a control command from an outside through wireless communication”.  This statement contains grammatical errors. The examiner suggests amending the claim to read “a communication unit configured to be stacked on the stent body, the communication unit configured to receive a control command from [[an]] outside the subject through wireless communication”.
Claim 3 states “and a controller configured to be stacked on the stent body and turn on or turn off the stretchable LED in response to the control command received from the communication unit.”.  This statement contains grammatical errors.  The examiner suggests amending the claim to read “and a controller configured to be stacked on the stent body [[and]] which turns on or turns off the stretchable LED in response to the control command received from the communication unit”.
Claim 6 states “a circuit board on which the stretchable LED is mounted; and a radiating plate provided on the circuit board, and configured to radiate the heat transferred from the stretchable LED to the circuit board.”  This statement contains grammatical errors.  The examiner suggests amending the claim to read “a circuit board on which the stretchable LED is mounted; and a radiating plate provided on the circuit board, [[and]] which is configured to radiate the heat transferred from the stretchable LED to the circuit board.”
Claim 7 states “wherein a plurality of stretchable LEDs are provided, and emit light having mutually different wavelengths”.  This statement contains grammatical errors.  The examiner suggests amending the claim to read “wherein a plurality of stretchable LEDs are provided, [[and]] the plurality of stretchable LEDs emit light having mutually different wavelengths.”
Claim 9 states “wherein the thin-film formation part is formed by performing electrospraying or electrospining for silicone.”  The statement contains grammatical and spelling errors.  The examiner suggests amending the claim to read “wherein the thin-film formation part is formed by electrospinning [[for]] silicone”.
Claim 11 states “wherein the auxiliary thin-film formation part is formed by performing electrospraying or electrospining for silicone.”  The statement contains grammatical and spelling errors.  The examiner suggests amending the claim to read “wherein the auxiliary thin-film formation part is formed by electrospinning [[for]] silicone.”


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “a stretchable light emitting diode (LED) stacked to be longitudinally spread on the stent body”.  The phrase “stacked to be longitudinally spread” is unclear.  Are the LEDs longitudinally spread across the length of the stent, or are the LEDS stacked on the outer body and longitudinally spread apart when the stent is expanded?  Further clarification is requested.
Claim 1 states “and a thin-film formation part including a thin film to fix the stretchable LED to the stent body, and self-expanded by the heat”.  It is difficult to ascertain what is self-expanded by the heat, the stretchable LED, the stent, or the thin-film formation part?  If the thin-film formation part is self-expanded by the heat, the examiner suggests amending the claim to read “and a thin-film formation part including a thin film to fix the stretchable LED to the stent body, [[and]] the thin-film formation part is configured to be self-expanded by the heat.”
Likewise, claim 4 states “further comprising: an auxiliary thin-film formation part including a thin film between the stretchable LED and the stent body, and self-expanded by the heat.”  It is again difficult to ascertain what is self-expanded by the heat.  The examiner suggests amending the claim to read “further comprising: an auxiliary thin-film formation part including a thin film between the stretchable LED and the stent body, [[and]] the auxiliary thin-film formation part is configured to be self-expanded by the heat.”
Claim 5 states “which is output from the RF signal generator, to specific power”.  It is unclear what “to specific power” is referring to?  
Claims 2-3, and 6-12 are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Verplancke et al (US 2022/0015930 A1).

	Regarding claim 1, Verplancke discloses a medical self-expandable stent (paragraph 0001) comprising: 
a stent body self-stretched or expanded by heat (paragraph 0115 discloses materials that are expanded by heat, such as Nickel-Titanium alloy) and configured to emit the heat (nitinol-based alloys would be configured to emit heat); 
a stretchable light emitting diode (LED) (paragraph 0083; paragraph 0117; paragraph 0136) stacked to be longitudinally spread on the stent body (Figure 2, LEDs 24 are longitudinally spread out on the stent body, further as depicted in Figures 5 and 6, item 58 and described in paragraph 0136, the light emitting diodes can be supplied on the stent via two insulating layers (paragraph 0131)) ; and configured to emit the heat by converting electric energy into optical energy (paragraph 0119); 
and a thin-film formation part including a thin film to fix the stretchable LED to the stent body (Figures 5 and 6, item 60; paragraph 0130),
and self-expanded by the heat (paragraph 0004, Nitinol-based stents are self-expanded by heat).  
Regarding claim 3, Verplancke discloses further comprising: a communication unit configured to be stacked on the stent body and receive a control command from an outside through wireless communication (paragraph 0092 states that the medical expandable stent contains a deformable electronic circuit which comprises a wireless data transmitter and/or receiver (i.e. communication unit which receives a control command from outside through wireless communication); and a controller configured to be stacked on the stent body and turn on or turn off the stretchable LED in response to the control command received from the communication unit (paragraph 0092 continues to state that the deformable electronic circuit may comprise a wireless power receiver for wirelessly receiving a power supply from an external source, therefore the wireless data receiver would possess a controller which would turn on or off the stretchable LED when receiving power from the external source).
	Regarding claim 4, Verplancke disclsoes further comprising: an auxiliary thin-film formation part including a thin film between the stretchable LED and the stent body (Figures 5 and 6, item 60 contains a top and bottom layer according to paragraph 0091, the bottom layer constitutes the auxiliary thin-film formation part), and self-expanded by the heat (paragraph 0004, Nitinol-based stents are self-expanded by heat).    
	Regarding claim 7, Verplancke discloses wherein a plurality of stretchable LEDs are provided (Figure 2, paragraph 0076), and emit light having mutually different wavelengths (paragraph 0077).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Verplancke et al (US 2022/0015930 A1) in view of Silver et al (US 2006/0079740 A1).

	Regarding claim 2, Verplancke discloses the invention substantially as claimed.
	However, Verplancke discloses the thin-film formation part, and electric energy supplied to the stretchable LEDa stretchable battery provided to be surrounded by the thin-film formation part and longitudinally spread on the stent body, and configured to supply the electric energy to the stretchable LED (see Verplancke, paragraph 0092.  However, Verplancke does not specifically disclose a stretchable battery.
	Silver teaches a stent (see Silver, Figure 2, paragraph 0004) with a stretchable battery (see Silver, Figure 1A, item 28; paragraph 0174, lines 1-5; paragraph 0175) configured to supply electric energy to an LED (see Silver, paragraph 0268).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Verplancke by providing a stretchable battery configured to supply electric energy as taught by Silver because providing as much energy storage in place as possible will extend the time between surgeries. Batteries are ideal to extend the time between procedures.  Additionally, the results would be predictable.  Such modification would have comprised only the simple substitution of one known energy supplying device for another to obtain no more than the predictable result of powering the light emitting diodes; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	Regarding claim 8, as set forth supra, the combination teaches wherein the stretchable battery includes a thin-film pouch cell or a flexible battery (see Silver, paragraph 0175 “thin film rechargeable batter”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Verplancke et al (US 2022/0015930 A1) in view of Silver et al (US 2006/0079740 A1) as applied to claim 2, and further in view of Choi et al (US 2019/0183665 A1).  

	Regarding claim 5, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose further comprising: a radio frequency (RF) signal generator configured to generate an RF signal; an RF amplifier configured to amplify the RF signal, which is output from the RF signal generator, to specific power; a power transmitter configured to wirelessly transmit the RF signal amplified to the specific power; and a power receiver configured to convert the RF signal received from the power transmitter into power and to supply the power to the stretchable battery.
	 However, Choi teaches a stent (Figure 2A, item 250 “stent”) further comprising: a radio frequency (RF) signal generator configured to generate an RF signal (Figure 1, item 110 “RF signal generation portion”); an RF amplifier configured to amplify the RF signal (Figure 1, item 120 “RF amplification portion”), which is output from the RF signal generator, to specific power; a power transmitter (Figure 1, item 13 “power transmission portion”) configured to wirelessly transmit the RF signal amplified to the specific power; and a power receiver (Figure 1, item 230 “power receiving portion”) configured to convert the RF signal received from the power transmitter into power and to supply the power to the stretchable battery (Figure 1, item 240 “power storage portion”; paragraphs 0016 and 0042).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing a radio frequency (RF) signal generator configured to generate an RF signal; an RF amplifier configured to amplify the RF signal, which is output from the RF signal generator, to specific power; a power transmitter configured to wirelessly transmit the RF signal amplified to the specific power; and a power receiver configured to convert the RF signal received from the power transmitter into power and to supply the power to the stretchable battery as taught by Choi because this makes it possible to wirelessly transfer power to a stent inserted into the human body (see Choi, paragraph 0017).


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Verplancke et al (US 2022/0015930 A1) in view of Greenhalgh et al (US 2004/0051201 A1).

	Regarding claim 9, Verplancke discloses the invention substantially as claimed.
	However, Verplancke does not disclose wherein the thin-film formation part is formed by performing electrospraying or electrospining for silicone. 
	Greenhalgh teaches a medical self-expandable stent (see Greenhalgh, Figure 5; paragraph 0009) wherein the thin-film formation part is formed by performing electrospraying or electrospining (see Greenhalgh, paragraph 0010) for silicone (see Greenhalgh, paragraph 0066).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Verplancke by providing wherein the thin-film formation part is formed by performing electrospraying or electrospining for silicone.as taught by Greenhalgh because the electrospinning process allows for orienting the fibers, aligning the fibers results in increased tensile strength, altered permeability, reduced bulk, and reduced final part elongation (increased slope on the stress strain curve for the material). These stretching characteristics become very important when using the electrospun material to cover a stent. When the covered stent is deployed and expanded, the membrane cover is stretched radially, which in turn increases the membranes circumferential strength (see Greenhalgh, paragraph 0009).
	Regarding claim 11, Verplancke discloses the invention substantially as claimed.
	However, Verplancke does not disclose wherein the auxiliary thin-film formation part is formed by performing electrospraying or electrospining for silicone.  
	Greenhalgh teaches a medical self-expandable stent (see Greenhalgh, Figure 5; paragraph 0009) wherein the auxiliary thin-film formation part is formed by performing electrospraying or electrospining (see Greenhalgh, paragraph 0010) for silicone (see Greenhalgh, paragraph 0066).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Verplancke by providing wherein the auxiliary thin-film formation part is formed by performing electrospraying or electrospining for silicone.as taught by Greenhalgh because the electrospinning process allows for orienting the fibers, aligning the fibers results in increased tensile strength, altered permeability, reduced bulk, and reduced final part elongation (increased slope on the stress strain curve for the material). These stretching characteristics become very important when using the electrospun material to cover a stent. When the covered stent is deployed and expanded, the membrane cover is stretched radially, which in turn increases the membranes circumferential strength (see Greenhalgh, paragraph 0009).
  
Allowable Subject Matter
Claims 6, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) the base claim, intervening claims, and allowable claims were rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action and/or claim objections.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774